Exhibit 10(k)(xii)

EXECUTION COPY

SECOND AMENDMENT to AMENDED AND RESTATED Note Agreement AND GUARANTY

SECOND AMENDMENT TO AMENDED AND RESTATED NOTE AGREEMENT AND GUARANTY, dated as
of March 26, 2013 (this “Amendment”), among ALBANY INTERNATIONAL CORP., a
Delaware corporation (the “Company”), the Guarantors (as defined in the Note
Agreement referred to below), and the holders of Notes (as defined in the Note
Agreement referred to below) from time to time party thereto (each individually,
a “Noteholder”, and collectively, the “Noteholders”).

W I T N E S S E T H:

WHEREAS, the Company and Guarantors party thereto (each an “Obligor”, and
collectively, the “Obligors”) and the Noteholders are parties to that certain
Amended and Restated Note Agreement and Guaranty, dated as of July 16, 2010, as
amended by that certain First Amendment to Amended and Restated Note Agreement
and Guaranty, dated as of February 17, 2012 (as the same may be amended,
supplemented, waived or otherwise modified from time to time, the “Note
Agreement”); and

WHEREAS, in connection with the recent execution and delivery of the Five-Year
Revolving Credit Facility Agreement, dated as of March 26, 2013, among the
Company, various subsidiaries of the Company, JPMorgan Chase Bank, N.A. and the
other parties thereto (the “New Bank Credit Agreement”), the Company has
requested amendments of certain provisions of the Note Agreement, and the
Noteholders have indicated willingness to agree to such amendments subject to
certain limitations and conditions, as provided for herein;

NOW THEREFORE, in consideration of the premises, the mutual covenants and the
agreements hereinafter set forth and other good and valuable consideration, the
parties hereto hereby agree that on the Amendment Effective Date, as defined
herein, the Note Agreement will be amended as follows:

1.                  Definitions. Unless otherwise defined herein, terms defined
in the Note Agreement are used herein as therein defined.

2.                  Effectiveness of this Amendment. Subject to the occurrence
of the Amendment Effective Date, (a) the Note Agreement (without giving effect
to this Amendment) will apply in connection with the Notes up to (but excluding)
March 26, 2013, and (b) the Note Agreement as amended by this Amendment will
apply in connection with the Notes from and after March 26, 2013.

3.                  Amendments. Subject to the satisfaction of the conditions
set forth in Section 6 hereof, the Note Agreement is hereby amended, as of the
Amendment Effective Date, in the manner specified in Schedule 1 to this
Amendment and made a part hereof.

4.                  Representations and Warranties. Each Obligor hereby:

(a)                 (i) repeats (and confirms as true and correct) as of the
Amendment Effective Date to the Noteholders each of the representations and
warranties made by such Obligor pursuant to the Note Agreement (other than such
representations expressly given as of a specific date); provided that the
representation and warranty in the last sentence of Paragraph 8B of the Note
Agreement is further qualified by an exception for anything disclosed in the
Company’s Annual Report on Form 10-K for the year ended December 31, 2012; and
(ii) incorporates such representations and warranties herein (as though set
forth herein) in their entirety; and

(b)                 further represents and warrants as of the Amendment
Effective Date that:



 

  

(i)                   No Default. No Default or Event of Default shall have
occurred and be continuing on such date after giving effect to this Amendment;

(ii)                 Power of Authority. Each such Person has the corporate or
equivalent power to execute and deliver this Amendment, and to perform the
provisions hereof, and this Amendment has been duly authorized by all necessary
corporate or equivalent action on the part of each such Person;

(iii)                Due Execution. This Amendment has been duly executed and
delivered by such Person and constitutes such Person’s legal, valid and binding
obligation, enforceable in accordance with its terms, except as such
enforceability may be limited (x) by general principals of equity and conflicts
of laws or (y) by bankruptcy, reorganization, insolvency, moratorium or other
laws of general application relating to or affecting the enforcement of
creditors’ rights;

(iv)               No Consents Required. No consent, approval, authorization or
order of, or filing, registration or qualification with, any court or
Governmental Authority or third party is required in connection with the
execution, delivery or performance by such Person of this Amendment;

(v)                 Acknowledgment of Obligation: Waiver of Claims. It has no
defenses, offsets or counterclaims against any of its obligations under and in
respect to the Notes or the AI Guaranty Agreement and that all amounts
outstanding under and in respect of the Notes and the Note Agreement are owing
to holders of the Notes without defense, offset or counterclaim; and

(vi)               New Bank Credit Agreement. The Company has furnished to the
Noteholders a true and complete copy of the New Bank Credit Agreement, and
except as so furnished to the Noteholders, there have been no amendments to the
New Bank Credit Agreement.

5.                  Acknowledgements and Consent of Guarantors. Each Guarantor
hereby acknowledges that it has reviewed the terms and provisions of the Note
Agreement, the Notes, the AI Guaranty Agreement and this Amendment and consents
to the amendments to the Note Agreement effected pursuant to this Amendment.
Each Guarantor confirms that they will continue to guarantee the obligations to
the fullest extent in accordance with the AI Guaranty Agreement and acknowledges
and agrees that: (a) the AI Guaranty Agreement shall continue in full force and
effect and that its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Amendment; and (b)(i) notwithstanding the conditions to effectiveness hereof,
such Guarantor is not required by the terms of the Note Agreement, the Notes or
the AI Guaranty Agreement to consent to the amendments to the Note Agreement
effected pursuant to this Amendment; and (ii) nothing in the Note Agreement, the
Notes or the AI Guaranty Agreement shall be deemed to require the consent of any
such Guarantor to any future amendments to the Note Agreement.

6.                  Conditions Precedent. This Amendment shall become effective
as of the first date on which the conditions precedent set forth below shall
have been fulfilled (the “Amendment Effective Date”), and Prudential agrees to
promptly confirm the occurrence of the Amendment Effective Date after such
conditions have been fulfilled:

(a)                 the Noteholders shall have received counterparts of this
Amendment, executed and delivered by a duly authorized officer of each of the
Obligors;

(b)                 the Company shall have paid all outstanding costs, expenses
and fees of the Noteholders (including reasonable attorneys fees and expenses of
Bingham McCutchen LLP) incurred in connection with the documentation of this
Amendment (including a reasonable estimate of post-closing fees and expenses) to
the extent invoiced (this provision shall not be construed to limit the
obligations of the Company under Paragraph 12B of the Note Agreement);

(c)                 the Company shall have paid to the Noteholders a
non-refundable amendment fee in the amount of $150,000 by federal funds wire
transfer in immediately available funds as set forth on Exhibit A; and



 

  

(d)                 the Noteholders shall have received such additional
documents or certificates with respect to legal matters or corporate or other
proceedings related to the transactions contemplated hereby as may be reasonable
requested by the Noteholders.

7.                  Release. In consideration of the agreements of the
Noteholders contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Obligor, on
behalf of itself and its successors, assigns, and other legal representatives,
hereby absolutely, unconditionally and irrevocably releases, remises and forever
discharges each Noteholder and their respective successors and assigns, and
their respective present and former shareholders, affiliates, subsidiaries,
divisions, predecessors, directors, officers, attorneys, employees, agents and
other representatives (the Noteholders and all such other Persons being
hereinafter referred to collectively as the “Releasees” and individually as a
“Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which
such Obligor or any of its successors, assigns, or other legal representatives
may now or hereafter own, hold, have or claim to have against the Releasees or
any of them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever which arises at any time on or prior to the day and date of this
Amendment for or on account of, or in relation to, or in any way in connection
with the Note Agreement or any of the other Transaction Documents or
transactions thereunder or related thereto.

Each Obligor understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

Each Obligor agrees that no fact, event, circumstance, evidence or transaction
which could now be asserted or which may hereafter be discovered shall affect in
any manner the final, absolute and unconditional nature of the release set forth
above. Each Obligor acknowledges and agrees that the Releasees have fully
performed all obligations and undertakings owed to such Obligor under or in any
way in connection with the Note Agreement or any of the other Transaction
Documents or transactions thereunder or related thereto as of the date hereof.

For the avoidance of doubt, this Section 7 will not apply to any claims against
the Noteholders or their affiliates arising in connection with the purchase, by
an entity in which any of the Noteholders and/or their affiliates held an
ownership interest, of the Primaloft business of the Company and its
Subsidiaries.

8.                  GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY,
THE INTERNAL LAW OF THE STATE OF NEW YORK.

9.                  No Other Amendments; Confirmation. Except as expressly
amended, modified and supplemented hereby, the terms, provisions and conditions
of the Note Agreement, the Notes, the AI Guaranty Agreement and the agreements
and instruments relating thereto are and shall remain unchanged and in full
force and effect and are hereby ratified and confirmed in all respects.

10.              Headings. The headings of sections of this Amendment are
inserted for convenience only and shall not be deemed to constitute a part of
this Amendment.

11.              Counterparts. This Amendment may be executed in any number of
counterparts by the parties hereto, each of which counterparts when so executed
shall be an original, but all counterparts taken together shall constitute one
and the same instrument.

 

[Remainder of page intentionally left blank. Signature pages follow.]

 

 

  

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their respective proper and duly authorized officers as of the
day and year first above written.

ALBANY INTERNATIONAL CORP.

 

By: /s/ John Cozzolino

Name: John Cozzolino

Title: Chief Financial Officer and Treasurer

(Principal Financial Officer)

 

ALBANY INTERNATIONAL HOLDINGS TWO, INC., as a Guarantor

 

By: /s/ John Cozzolino

Name: John Cozzolino

Title: Chief Financial Officer and Treasurer

(Principal Financial Officer)

 

ALBANY ENGINEERED COMPOSITES, INC. (formerly known as ALBANY INTERNATIONAL
TECHNIWEAVE, INC.), as a Guarantor

 

By: /s/ Joseph M. Gaug

Name: Joseph M. Gaug

Title: Assistant Secretary

 

ALBANY INTERNATIONAL RESEARCH CO., as a Guarantor

 

By: /s/ Robert A. Hansen

Name: Robert A. Hansen

Title: President

 

GESCHMAY CORP. as a Guarantor

 

By: /s/ John Cozzolino

Name: John Cozzolino

Title: Chief Financial Officer and Treasurer

(Principal Financial Officer)

 

BRANDON DRYING FABRICS, INC., as a Guarantor

 

By: /s/ John Cozzolino

Name: John Cozzolino

Title: Chief Financial Officer and Treasurer

(Principal Financial Officer)

 

  



GESCHMAY WET FELTS, INC., as a Guarantor

 

By: /s/ John Cozzolino

Name: John Cozzolino

Title: Chief Financial Officer and Treasurer

(Principal Financial Officer)

 

GESCHMAY FORMING FABRICS CORP., as a Guarantor

 

By: /s/ John Cozzolino

Name: John Cozzolino

Title: Chief Financial Officer and Treasurer

(Principal Financial Officer)

 

 

The foregoing Amendment is hereby accepted as of the date first above written.

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

By: /s/ Engin W. Okaya

Name: Engin W. Okaya

Title:   Vice President

 

THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.

By:        Prudential Investment Management (Japan),

Inc., as Investment Manager

By: Prudential Investment Management, Inc.,
                       as Sub-Adviser

 

By: /s/ Engin W. Okaya

Name: Engin W. Okaya

Title: Vice President

 

 

THE GIBRALTAR LIFE INSURANCE CO., LTD.

By:        Prudential Investment Management Japan Co.,

Ltd., as Investment Manager

By: Prudential Investment Management, Inc.,

       as Sub-Adviser

 

By: /s/ Engin W. Okaya

Name: Engin W. Okaya

Title: Vice President

 

SECURITY BENEFIT LIFE INSURANCE COMPANY, INC.

By:        Prudential Private Placement Investors, L.P.

(as Investment Advisor)

By: Prudential Private Placement Investors, Inc.

       (as its General Partner)

 

By: /s/ Engin W. Okaya

Name: Engin W. Okaya

Title: Vice President

 



 

  



Schedule 1

Amendments to Note Agreement
(All paragraph references are to paragraphs of the Note Agreement)

1.                   Clause (c) of Paragraph 6B is hereby amended and restated
in its entirety to read as follows:

“(c) any Lien on any asset securing Indebtedness (including Capitalized Lease
Obligations) incurred or assumed for the purpose of financing all or any part of
the cost of acquiring such asset; provided that such Lien attaches to such asset
concurrently with or within 180 days after the acquisition thereof, and, in
addition, (i) any other Lien deemed to exist under a Capitalized Lease
Obligation permitted under Paragraphs 6A and 6F and (ii) any other Lien deemed
to exist under a capital lease that does not constitute a Capitalized Lease
Obligation;”

2.                   Clause (k) of Paragraph 6B is hereby amended by deleting
the phrase “July 16, 2010” and inserting the phrase “March 26, 2013” in lieu
thereof.

3.                   Clause (l) of Paragraph 6B is hereby relettered as clause
(m), and the following new clause (l) is hereby inserted immediately before
clause (m):

“(l) any Lien arising out of a Permitted AEC Transaction; provided, however,
that such Lien does not extend to any property other than the property that is
the subject of such Permitted AEC Transaction; and”

4.                   Clause (d) of Paragraph 6D is hereby amended by deleting
the phrase “any entity created pursuant to a Permitted AEC Transaction” and
inserting the phrase “any AEC Joint Venture Entity” in lieu thereof.

5.                   Paragraph 6G is hereby amended and restated in its entirety
to read as follows:

“6G. Investments, Loans, Advances, Guarantees and Acquisitions. The Company will
not, and will not permit any Subsidiary to, purchase, hold or acquire (including
pursuant to any merger with any Person that was not a Subsidiary prior to such
merger) any Equity Interests, evidences of Indebtedness or other securities
(other than any Hedging Agreement entered into in the ordinary course of
business) of, make or permit to exist any loans or advances (excluding accounts
receivable arising out of the sale of goods and services reflected on the
Company’s consolidated balance sheet as current assets) to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit, except:

(a) Permitted Investments;

(b) (i) investments existing on the date hereof in the capital stock of
Subsidiaries or in Indebtedness of Subsidiaries and (ii) other investments
existing on the date hereof and set forth on Schedule 6G;

(c) acquisitions of assets of or Equity Interests in other Persons for
consideration consisting solely of common stock of the Company;

(d) acquisitions of assets of or Equity Interests in other Persons that are not



 

  

Affiliates of the Company and loans or advances to Subsidiaries to provide funds
required to effect such acquisitions, if, at the time of and after giving pro
forma effect to each such acquisition and any related incurrence of
Indebtedness, (i) the Leverage Ratio does not exceed 3.50 to 1.00 and (ii) no
Default shall have occurred and be continuing;

(e) (i) any investment, loan or advance by the Company or a Guarantor in or to
the Company or another Guarantor, (ii) any investment, loan or advance by a
Subsidiary that is not a Guarantor in or to the Company or a Guarantor; provided
that each such loan or advance referred to in this preceding clause (ii) shall
be subordinated to the obligations hereunder (it being understood that any such
subordination shall not be construed to create a Lien), (iii) any investment,
loan or advance by any Subsidiary that is not a Guarantor in or to any other
Subsidiary that is not a Guarantor, (iv) any investment, loan or advance by the
Company or any Guarantor in or to any Subsidiary that is not a Guarantor;
provided that each investment, loan or advance referred to in this clause (iv)
must be in an outstanding principal amount that, together with the aggregate
outstanding principal amount of all other investments, loans and advances
permitted by this clause (iv), but net of all amounts paid by such non-Guarantor
in or to the Company and/or any of the Guarantors after the Closing Date that
constitute repayments of loans or advances made by the company and/or such
Guarantors or returns of capital (as opposed to returns on capital) invested by
the Company and/or such Guarantors, shall not exceed $100,000,000; and (v) in
addition to investments, loans and advances permitted under the preceding
clauses (i) through (iv), (A) any Permitted AEC Transaction and (B) any
investment, loan or advance by the Company or a Guarantor (whether directly or
indirectly through one or more intervening Subsidiaries that is not a Guarantor)
in or to an AEC Joint Venture Entity; provided that each investment, loan or
advance referred to in this clause (v)(B) must be in an outstanding principal
amount that, together with the aggregate outstanding principal amount of all
other investments, loans and advances permitted by this clause (v)(B), but net
of all amounts paid by such AEC Joint Venture Entity to the Company and/or any
of the Guarantors that constitute repayments of loans or advances made by the
Company and/or such Guarantors or returns of capital (as opposed to returns on
capital) invested by the Company and/or such Guarantors, shall not exceed
$100,000,000;

(f) Guarantees by a Subsidiary constituting Indebtedness permitted by Paragraph
6A (provided that a Subsidiary shall not Guarantee any obligation of the Company
unless such Subsidiary also becomes a Guarantor in respect of the Guarantied
Obligations) and Guarantees by the Company of Indebtedness of a Subsidiary
permitted by Paragraph 6A;

(g) Guarantees by the Company of obligations of Albany International Holding
(Switzerland) AG to Bank of America, N.A., under the Limited Guaranty and
Indemnity Agreements dated as of October 1, 2010 (as amended from time to time)
between the Company and Bank of America, N.A., in respect of overdrafts or
currency hedging transactions in an aggregate amount not to exceed $20,000,000
at any time;

(h) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(i) loans or other advances to employees consistent with past practice; and

(j) other investments not permitted under clauses (a) through (i) above in an
aggregate amount not exceeding $75,000,000 at any time.”

 

6.                   Paragraph 11B is hereby amended by adding the following
defined terms in appropriate alphabetical order:

“AEC Joint Venture Entity” shall mean any entity owned by the Company and/or its
subsidiaries and one or more Persons that are not Affiliates of the Company that
results from a



 

  

Permitted AEC Transaction, whether in corporate, partnership, limited liability
company, trust or other legal form.

“Closing Date” shall mean March 26, 2013.

7.                   Paragraph 11B is hereby amended by deleting the definition
of “Original Credit Agreement” therefrom.

8.                   The definition of “Revolving Credit Agreement” in Paragraph
11B is hereby amended by deleting the phrase “July 16, 2010” therefrom and
inserting the phrase “March 26, 2013” in lieu thereof.

9.                   The following definitions in Paragraph 11B are hereby
amended and restated in their entirety to read as follows:

“Capitalized Lease Obligations” shall mean, for any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are or would have been required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP as in effect on December 31, 2012, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP as in
effect on December 31, 2012. For avoidance of doubt, (a) leases entered into
before December 31, 2012, which did not constitute capitalized leases under GAAP
as in effect on such date and (b) leases entered into after December 31, 2012,
which would not have been required to be capitalized and accounted for as
capital leases under GAAP as in effect on such date are excluded from the
definition of Capitalized Lease Obligations.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus, without duplication and to the extent deducted from revenues
in determining Consolidated Net Income, the sum of (a) Consolidated Interest
Expense for such period, (b) income tax expense for such period,
(c) depreciation and amortization for such period, (d) all non-cash charges
(including any non-cash expenses relating to stock option exercises or other
non-cash, stock-based compensation such as restricted stock units) during such
period (provided that any cash payment made with respect to any such non-cash
charge shall be subtracted in computing Consolidated EBITDA for the period in
which such cash payment is made), (e) all charges related to the early
retirement of Indebtedness during such period, (f) (i) restructuring charges
related to the Company’s French operations during such period; provided that the
aggregate amount to be added back with respect to all such restructuring charges
pursuant to this clause (f)(i) for all periods commencing with the fiscal
quarter during which the Closing Date shall have occurred shall not exceed
$35,000,000 and (ii) other restructuring charges not in excess of (A)
$15,000,000 in any period of four fiscal quarters or (B) $50,000,000 in the
aggregate for all periods, in the case of each of such clauses (A) and (B),
commencing with the fiscal quarter during which the Closing Date shall have
occurred, (g) the amount of any pension settlement or curtailment expense
(including (i) any such expenses, incurred in prior periods, the recognition of
which has been deferred in accordance with GAAP, and (ii) any such expenses in
the form of premium payments or other obligations or amounts paid or payable to
third parties as consideration for the assumption or defeasance of such
obligations) required or permitted to be recognized during such period as the
result of the permanent settlement or defeasance of any pension obligation of
the Company or any Subsidiary, provided that the aggregate amount to be added
back with respect to all such pension settlement or curtailment expense pursuant
to this clause (g) for all periods commencing with the fiscal quarter during
which the Closing Date shall have occurred shall not exceed $110,000,000 (of
which not more than $40,000,000 may represent add-backs of cash expenses), and
(h) any losses attributable to sales of business operations not in the ordinary
course of business during such period and minus, without duplication, (i) all
non-cash gains and income for such period, (ii) any gains related to the early
retirement of Indebtedness for such period and (iii) any gains attributable to
sales of business operations not in the ordinary course of business for such
period, all determined on a consolidated basis for the Company and its



 

  

Subsidiaries in accordance with GAAP. Notwithstanding the foregoing Consolidated
EBITDA for the fiscal quarters of the Company ended June 30, 2012, September 30,
2012, and December 31, 2012, will be deemed for all purposes of this Agreement
to be $85,328,000, $38,846,000 and $35,600,000, respectively.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a lessor under any capital lease relating to
such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Permitted AEC Transaction” shall mean (i) the sale of Equity Interests in AEC
to a third party for fair value, (ii) the contribution of all or a portion of
the assets of AEC (and any related technology and assets of the Company as the
Company may determine) to an entity newly-formed for the purpose of establishing
joint ownership with one or more third parties in exchange for Equity Interests
in such newly-formed entity, (iii) any sale for fair value of Equity Interests
in such newly-formed entity (in one or more transactions) to any third parties
pursuant to the terms of the shareholders’ agreement, joint ownership agreement
or other constitutive or operative document relating to such newly-formed entity
(as such agreements or documents may be amended from time to time), and/or (iv)
provision of additional services by the Company or a Subsidiary to such joint
ownership entity (and/or a Wholly-Owned Subsidiary thereof) on a basis at least
sufficient to compensate the Company or such Subsidiary for its cost in
providing such services (as such cost is determined in good faith by the Company
or such Subsidiary). For purposes of subclause (iii) of this definition, “fair
value” at any time shall include a formula price theretofore agreed or accepted
by the Company on the basis of the Company’s good faith estimate of future fair
value.

“Total Debt” shall mean, at any time, the sum of (a) all Indebtedness that is or
should be reflected as a liability on a consolidated balance sheet of the
Company and the Subsidiaries in accordance with GAAP and (b) the consideration
(other than any note of a Subsidiary that serves as a conduit in a sale or
financing transaction with respect to Receivables) received by the Company or
any Consolidated Subsidiary from any Person (other than the Company or a
Subsidiary) for Receivables sold, which Receivables remain uncollected at such
time (other than delinquent Receivables sold for collection in the ordinary
course of business and not as part of a financing transaction); less (x) the sum
of all cash and cash equivalents (as determined in accordance with GAAP), (y)
the cash surrender value of life insurance policies naming the Company as
beneficiary (as determined in accordance with GAAP) and (z) the fair market
value of any Marketable Securities held by the Company and the Consolidated
Subsidiaries, with such excluded items under clauses (x) through (z) above not
to exceed $65,000,000 in the aggregate at any time; provided, however, that,
with respect to any Non-Wholly Owned Subsidiary, the Indebtedness (other than
any Indebtedness that is Guaranteed by the Company or a Wholly-Owned Subsidiary)
and assets thereof referred to in the foregoing clauses shall be disregarded in
the calculation of “Total Debt” to the extent of any economic interest in such
Non-Wholly Owned Subsidiary that is directly or indirectly owned by any Person
other than the Company or a Subsidiary.

10.                The Note Agreement is hereby amended by deleting Schedules
6A, 6B, 6D, 6G, 8C and 8G thereto and inserting Schedules 6A, 6B, 6D, 6G, 8C and
8G, respectively, attached hereto in lieu thereof.

 

  

SCHEDULE 6A

 

Existing Subsidiary Indebtedness

 

 

Amount
(US$)1

Amounts outstanding under the Revolving Credit Facility
which are owed by various Subsidiaries from time
to time

 

Albany International Engineered Textiles (Hangzhou) Co., Ltd.
Short and Medium-Term Borrowings from Local Banks

$7,500,000 Albany International Tecidos Tecnicos Ltda.
Short and Medium-Term Borrowings from Local Banks $600,000 Albany Engineered
Composites
Short and Medium-Term Borrowings from Local Banks $137,000

--------------------------------------------------------------------------------

1Dollar amounts are converted from local currencies.

 

  

SCHEDULE 6B

 

Existing Liens



None.




 

  

SCHEDULE 6D

Certain Transactions with Affiliates

Spectra Systems Corporation (“SSC”)

The Company made an investment of approximately $4 million in 1997 in SSC, which
is engaged in the development of textiles using dispersed laser technology. At
the same time, the Company entered into an exclusive supply arrangement pursuant
to which SSC is obligated to purchase all of its monofilament or textile
products from the Company, and to pay certain royalties to the Company on sales
of SSC products that incorporate materials supplied by the Company. SSC also
granted to the Company an exclusive license to use SSC products in paper machine
clothing and related products. In addition, the Company’s Subsidiary, Albany
International Research Co., has provided research and technical support to SSC.
The remaining interests of SSC are not, to the Company’s knowledge, held by
Affiliates of the Company. As of December 31, 2009, the Company was no longer
engaged in any commercial or other business activities with SSC. Any future
dealings with SCC (which are not anticipated) would be at arm’s length.

Nevo Cloth Ltd. (“Nevo Cloth”)

Albany Nordiskafilt AB (“Albany Nordiskafilt”), the Company’s principal Swedish
Subsidiary, established Nevo Cloth as a 50/50 equity joint venture with a local
Russian partner to gain a manufacturing presence in Russia in the Company’s core
paper machine clothing business. Albany Nordiskafilt supplies paper machine
clothing and related products to Nevo Cloth for resale to customers in Russia.
The other shareholder of Nevo Cloth is not, to the Company’s knowledge, an
Affiliate of the Company.

 

  

Schedule 6G

Existing Investments

Albany International Corp. and Subsidiaries

Spectra Systems Corporation

(Delaware)

1,777,778 shares Series C Preferred, $0.01 par value
(<20%) Nevo Cloth Ltd. (Russia) 50% equity ownership Ichikawa Ltd. (Japan)
300,000 shares Common Stock (approx. 1.0%) Parco Scientifico Technlogico di
Venezia s.c.a.r.l.

176 quotas valued at EUR 12,813

(approx. US$ 16,900)

Wurttembergische Filztuchfabrik D. Geschmay GmbH Guaranty by Albany
International Corp. in favor of GEFA leasing of borrowings by Wurttembergische
Filztuchfabrik D. Geschmay GmbH of Euro 1,120,000 (approx. US$1,400,000) Albany
International Europe GmbH Guaranty by Albany International Corp. in favor of UBS
for credit cards with Albany International Europe GmbH for Euro 204,000 (approx.
US$269,000) Various European entities Guaranty by Albany International Corp. in
favor of JPMorgan for credit cards in various countries in Europe for US$500,000
Albany International Canada Corp. Guaranty by Albany International Corp. in
favor of Scotiabank for credit cards with Albany International Canada Corp. for
CAD 500,000 (approx. US$504,000) Albany International Canada Corp. Guaranty by
Albany International Corp. in favor of Scotiabank for a credit line with Albany
International Canada Corp. for CAD 1,500,000 (approx. US$1,511,000) Albany
International China Hangzhou Guaranty by Albany International Corp. in favor of
Bank of Tokyo Mitsubishi for Albany International China Hangzhou for
US$8,750,000. Albany International AB Guaranty by Albany International Corp. in
favor of Nordea for a credit line with Albany International AB for SEK
15,000,000 (approx. US$2,307,000) Albany International AB Guaranty by Albany
International Corp. in favor of Nordea for customs guarantees with Albany
International AB for SEK 200,000 (approx. US$31,000)

 

 

  

ii. Subsidiaries

Affiliate

Direct Subsidiary of

 

Country of Incorporation

Jurisdiction of Incorporation

47 Albany Troy Road Corporation - Namesaver Albany International Corp.   United
States New York           AIC Sales Corporation - Namesaver Albany International
Corp.   United States New York           AI (Switzerland) GmbH Albany
International Europe GmbH   Switzerland Switzerland           Albany Dritek
Corp. - Inactive Albany International Corp.   United States New York Albany Felt
Company - Namesaver Albany International Corp.   United States New York Albany
International (China) Co., Ltd. Albany International Corp.   China Panyu,
Guangdong, China Albany International AB Albany International Holding AB  
Sweden Halmstad, Sweden Albany International Asia Pty. Ltd. Albany International
Holdings Two, Inc.   Australia Australian Capital Territory Albany International
B.V. Albany International Holding (Switzerland) AG   Netherlands The Hague,
Netherlands Albany International Canada Corp. AI (Switzerland) GmbH   Canada
Nova Scotia Albany International Corp.     United States Delaware Albany
International de Mexico S.A. de C.V. Albany International Corp.   Mexico Mexico
Albany International Engineered Textiles (Hangzhou) Co., Ltd. Albany
International Holding (Switzerland) AG   China Hangzhou, China Albany
International Europe GmbH Albany International Holding (Switzerland) AG  
Switzerland Switzerland Albany International France, S.A.S. Albany International
Canada Corp.   France Selestat, France Albany International Germany Holding GmbH
Albany International Holdings Two, Inc.   Germany Germany Albany International
GmbH Albany International Germany Holding GmbH   Germany Germany Albany
International Holding (Switzerland) AG Albany International Holdings Two, Inc.  
Switzerland Switzerland Albany International Holding AB Albany International
Holding (Switzerland) AG   Sweden Sweden Albany International Holdings Two, Inc.
Albany International Corp.   United States Delaware Albany International Italia
S.r.l. Albany International Holding (Switzerland) AG   Italy Italy Albany
International Korea, Inc. Albany International Holdings Two, Inc.   Korea
Chungju-shi, Korea Albany International Ltd. Albany International Holding
(Switzerland) AG   United Kingdom United Kingdom Albany International Oy Albany
International AB   Finland Helsinki, Finland

 

 

  



Affiliate

Direct Subsidiary of

 

Country of Incorporation

Jurisdiction of Incorporation

Albany International Pty. Ltd. Albany International HoldingsTwo, Inc.  
Australia Australian Capital Territory Albany International Research Co. Albany
International Corp.   United States Delaware Albany International S.A. Pty. Ltd.
Albany International AB   South Africa Durban           Albany Engineered
Composites, Inc. Albany International Corp.   United States New Hampshire Albany
Engineered Composites, Ltd. Albany Engineered Composites, Inc.   United Kingdom
United Kingdom Albany Engineered Composites, S.A.S. Albany Engineered
Composites, Inc.   France France Albany International Tecidos Tecnicos Ltda.
Albany International Canada Corp.   Brazil Santa Catarina Albany International
Japan Kabushiki Kaisha [formerly named “Albany Nordiskafilt Kabushiki Kaisha”]
Albany International AB   Japan Tokyo           Brandon Drying Fabrics, Inc. -
Inactive Geschmay Corp.   United States Delaware Dewa Consulting AB - Namesaver
Albany International AB   Sweden Sweden Geschmay Corp. Albany International
Corp.   United States Delaware Geschmay Forming Fabrics Corp. - Inactive
Geschmay Corp.   United States Delaware Geschmay Wet Felts, Inc. - Inactive
Geschmay Corp.   United States Delaware James Kenyon & Sons Ltd. - Inactive
Albany International Corp.   United Kingdom United Kingdom Nordiska Maskinfilt
Aktiebolag - Namesaver Albany International AB   Sweden Sweden Nevo-Cloth Ltd.
Albany International AB   Russia St. Petersburg Transamerican Manufacturing Inc.
- Namesaver Albany International Corp.   United States Delaware          
Transglobal Enterprises Inc. - Namesaver Albany International Corp.   United
States Delaware Wurttembergische Filztuchfabrik  D. Geschmay GmbH Albany
International Germany Holding GmbH   Germany Germany

 

  

SCHEDULE 8C

 

The discussion of various matters set forth in the Company’s Annual Report on
Form 10-K for the year ended December 31, 2012 (a) in “Item 1A. Risk Factors”
under the heading “The Company is subject to legal proceedings and legal
compliance risks, and has been named as defendant in a large number of suits
relating to the actual or alleged exposure to asbestos-containing products” and
(b) in “Item 3. Legal Proceedings” is hereby incorporated by reference.

SCHEDULE 8G

Revolving Credit Agreement

